Citation Nr: 0514365	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.  He died on June [redacted], 2000.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on June [redacted], 2000, with the immediate cause of death 
reported as cardiopulmonary arrest, due to aspiration 
pneumonia, due to congestive cardiomyopathy, due to normal 
pressure hydrocephalus.  At the time of his death the veteran 
was 80 years of age.

2.  At the time of the veteran's death, service connection 
was in effect for dislocation of the left knee with laxity of 
knee ligaments, 40 percent disabling; severe incomplete 
paralysis left common peroneal nerve, 30 percent disabling; 
and fracture third metatarsal left, 0 percent disabling.  The 
combined evaluation was 60 percent disabling, effective from 
April 12, 1994.  

3.  The cardiopulmonary arrest, aspiration pneumonia, 
congestive cardiomyopathy, and normal pressure hydrocephalus, 
first manifested many years after service, are not of service 
origin or related to any incident in service. 

4.  The cardiopulmonary arrest, aspiration pneumonia, 
congestive cardiomyopathy, and normal pressure hydrocephalus 
are not causally related to the veteran's service-connected 
disorders.

5.  A disability of service origin did not contribute 
substantially or materially to death or aid or lend 
assistance in the production of death.


CONCLUSIONS OF LAW

1.  The cardiopulmonary arrest, aspiration pneumonia, 
congestive cardiomyopathy, and normal pressure hydrocephalus 
were not incurred in or aggravated by military service, nor 
may a cardiovascular disorder or normal pressure 
hydrocephalus be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Cardiopulmonary arrest, aspiration pneumonia, congestive 
cardiomyopathy, and normal pressure hydrocephalus were not 
proximately due to or the result of a service connection 
disease or injury.  38 C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a September 2001 
statement of the case; a February 2005 supplemental statement 
of the case; and VCAA letters were sent in May 2003, January 
2004, October 2004, and November 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The May 2003, January 2004, 
October 2004, and November 2004 letters informed the veteran 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the May 2003, January 2004, October 
2004, and November 2004 letters were mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any evidence in his possession as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The official death certificate indicates that the veteran 
died on June [redacted], 2000.  The immediate cause of death was 
cardiopulmonary arrest, due to aspiration pneumonia, 
congestive cardiomyopathy, and normal pressure hydrocephalus.  
No autopsy was performed.  The veteran was 80 years of age.

At the time of the veteran's death, service connection was in 
effect for dislocation of the left knee with laxity of knee 
ligaments, 40 percent disabling; severe incomplete paralysis 
left common peroneal nerve, 30 percent disabling; and 
fracture third metatarsal left, 0 percent disabling.  The 
combined evaluation was 60 percent disabling, effective from 
April 12, 1994.  

The service medical records are negative for disabilities 
involving the lungs, cardiovascular system or brain.  

From the 1980s until the veteran's death he was treated at 
private facilities for various disorders and underwent 
several VA examinations.  These records show that he was 
receiving treatment for hypertension in the 1980s.

A September 1994 VA examination indicates that the veteran 
reported having difficulty walking, wore bilateral knee 
braces, and used a motorized wheelchair.  

The private terminal hospital report reflects that the 
veteran was hospitalized in June 2000 history after suffering 
from seizure-like activity.  He had multiple medical problems 
including congestive heart failure, chronic renal failure, 
normal pressure hydrocephalus, diabetes mellitus, 
hypertension, dementia, and chronic obstructive pulmonary 
disease.  A CT scan showed a possible new subacute infarct.  
A later CT scan showed two small infarcts, and the normal 
pressure hydrocephalus.  The veteran's past surgical history 
included cholecystectomy, lumbar shunt for normal pressure 
hydrocephalus, and knee surgery in June 1997.  Past medical 
history included history of congestive heart failure, chronic 
renal failure, hypertension, diet controlled diabetes 
mellitus, glaucoma, chronic obstructive pulmonary disease, 
dementia related to normal pressure hydrocephalus, gait 
disturbance with knee, and hypothyroidism. 

On examination, there was no clubbing or cyanosis of the 
extremities, but there was edema of the lower extremities.  
The veteran moved all of his extremities well.  The initial 
impression was probable new onset seizures, renal failure, 
and congestive heart failure with cardiomyopathy.  During his 
hospitalization the veteran's condition deteriorated.  He 
developed pneumonia and subsequently went into cardiac 
arrest.  He passed away later in June 2000.

The final summary indicates a principal diagnosis of 
pneumonia/aspiration.  The secondary diagnoses were 
convulsions, congestive heart failure, chronic renal failure, 
hyperosmolality, acute respiratory failure, lower nephron 
nephrosis, cardiac arrest, hyperpotassemia, anoxic brain 
damage, primary cardiomyopathy, chronic airway obstruction, 
acidosis, pneumonia, diabetes mellitus type II, anemia, lack 
of coordination, alteration of consciousness, ventricular 
shunt status, disease of phosphorous metabolism, 
hypertension, hypothyroidism, and glaucoma.    

In a note submitted in March 2001, Dr. B.K. indicated that 
the veteran died on June [redacted], 2000 due to cardiopulmonary 
arrest, aspiration pneumonia, and congestive cardiomyopathy.  
It was indicated that the veteran could not walk due to his 
cardiac condition and other medical conditions.

An August 15, 2001 statement submitted by Dr. J. S., 
indicates that the veteran had a total left knee replacement 
due to severe degenerative arthritis.  The physician stated 
that he believed that the veteran's "arthritis situation" 
had reduced his ability to maintain his cardiopulmonary 
efficiency, therefore, the physician felt that it was 
directly related to his death. 

In an October 2001 statement, the appellant stated that since 
1946 the veteran had incurred difficulty maintaining an 
active lifestyle due to the service-connected injury of his 
knee.  The appellant noted that the veteran's condition 
developed over many years of not being able to participate in 
a regular prescribed exercise program that would have kept 
his heart from developing any underlying conditions, and all 
rehabilitation programs were difficult to undertake due to 
not being able to walk.  

A December 16, 2002 statement submitted by Dr. M.Y. indicates 
that the veteran was under the physician's care from April 
1981, following injuries to his back and right arm sustained 
in an auto accident, to 1990.  The veteran was treated for a 
back condition, rib fractures, and a right elbow condition.  
It was noted that in December 1985 the veteran was evaluated 
for left knee pain after he slipped from a ladder and twisted 
his left knee.  Findings were consistent with a torn medial 
meniscus with arthritis of the left knee.  There was marked 
improvement in the knee after therapy and a home exercise 
program.  In May 1986 the veteran underwent arthrotomy of the 
left knee with removal of torn medial meniscus.

A March 2003 statement submitted by Dr. R.V. indicates that 
the veteran was in his care from 1993 to 2000.  It was 
indicated that the veteran was seen in August 1997 for 
shortness of breath, with a past medical history of prostate 
cancer, non-insulin dependent diabetes mellitus, 
cardiomegaly, and cerebral palsy.  The veteran underwent a 
left knee replacement and a right knee arthroscopy, and the 
process associated with his knees was felt to be related to 
injuries received while in service.  It was noted that final 
impressions of his admissions were conjunctive heart failure, 
low-pressure hydrocephalous, non-insulin dependent diabetes 
mellitus, hypertension, degenerative joint disease, glaucoma, 
and prostate cancer.  

Dr. V indicated that the veteran was admitted to the hospital 
again in November 1997.  His complaint at that time was loss 
of mentation.  He had chronic problems with fluid management 
and was treated for congestive heart failure and fluid 
retention.  He was found to have a renal failure problem.  It 
was indicated that the major physical problem with his joints 
was his knees. 

Dr. V. reported that the veteran had knee surgery in June 
1997, which left him with less than adequate motion of the 
knee and instability.  Later in 1997 the veteran fell, and 
was left debilitated for a period of time.  He continued to 
have edema of the lower extremity related to secondary renal 
failure and left ventricular failure.  It was noted that in 
his last years the veteran had multiple problems including 
anemia and renal failure, which left him severely 
debilitated.  

The veteran was seen in 1998 for evaluation of his normal 
pressure hydrocephalus and potential shunt.  A shunt was 
performed in June 1998.  In January 1999, the veteran was 
admitted to the hospital because of dehydration.  He 
responded well to fluids.  In February 1999 the veteran had a 
mental status change and hyperkalemia.  At that time, he was 
able to walk only a short distance because of his knee.  He 
improved, and was able to walk somewhat better, and in 
September 1999, he was able to walk pretty well.  The edema 
of his extremities had also significantly improved.  

At the veteran's last visit to Dr. R.V.'s office, a neck 
lesion was evaluated.  The lesion healed well after therapy.  
His major problems at that time were hypertension, chronic 
renal failure, and diabetes mellitus.  Dr. R.V. indicated 
that as to the veteran's knees causing his death, the knees 
were not directly related, however, there was secondary 
contribution from his knee problem.  The knee problem took 
away his ability to function in his later years because of 
the degenerative changes in the knee.  Dr. R. V. indicated 
that the effect that had on the veteran's death was out of 
the realm of his knowledge to estimate.

At the July 2002 hearing at the RO, the appellant and her 
daughter testified in relevant part that the veteran's knee 
condition did not allow him to do any exercise or freedom of 
movement.  

The veteran's daughter testified that the veteran had kidney 
problems because he wasn't able to exercise, and had a heart 
condition for the same reason, which eventually caused 
chronic heart failure.  

The daughter stated that after the veteran's knee surgery, he 
was supposed to undergo physical therapy twice a day, but 
because of the pain in his knees and the "deterioration of 
his system" he was only able to participate in physical 
therapy a half an hour per day.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a cardiovascular-renal disease and or organic 
disease of the nervous system becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).  

Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2004).

As indicated previously, the veteran's death certificate 
shows that the immediate cause of death was cardiopulmonary 
arrest, due to aspiration pneumonia, congestive 
cardiomyopathy, and normal pressure hydrocephalus.  The 
veteran was also afflicted by numerous other disorders.  

The evidence does not show the presence of cardiovascular or 
pulmonary disorders, or normal pressure hydrocephalus during 
service or that the cardiovascular disorder, or normal 
pressure hydrocephalus was manifested within a year 
thereafter, nor is it contended otherwise.  The evidence 
shows that these disabilities were manifested many years 
after service

Dr. J. S opined that the veteran's service connected left 
knee had reduced his ability to maintain his cardiopulmonary 
efficiency, therefore, the physician felt that it was 
directly related to his death.  However, in a March 2003 
statement, Dr. R.V. indicated that the veteran's knees were 
not directly related to his death.  Dr. R.V. indicated that 
there was a secondary contribution from his knee.  However 
the effect of the degenerative changes in the knee on the 
veteran's death was not something that he could estimate

Regardless, the threshold evidentiary requirement for 
establishing service connection is that the cause of death be 
proximately due to or the result of the service connected 
disorders.  The service connected disabilities involved 
orthopedic disorders of the left hand, and left knee with 
associated injury to the left common peroneal nerve.  The 
cause of death as reported on the death certificate involved 
the pulmonary and cardiovascular systems and the brain.  
There is no medical evidence, which shows that the service-
connected disorders caused or aggravated the cause of the 
veteran's death.

Although the appellant contends that the veteran's death was 
either caused by his service-connected disorders (or 
treatment therefor), or that the service-connected 
disabilities otherwise rendered him materially less capable 
of resisting the effects of the terminal disease process, 
there is no indication, and she does not contend, that she 
has any education, training or experience which would make 
her competent to render medical opinions concerning 
etiological relationships.  See 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After reviewing the record the Board finds that the evidence 
does not show that a disability or disease of service origin 
caused, hastened, or materially and substantially contributed 
to the veteran's death.  Thus, the preponderance of the 
evidence is against the appellant's claim.  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


